Title: From John Adams to Thomas Jefferson, 22 January 1825
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy 22d. January 1825

Your letter of the 8th. has revived me—It is true, that my hearing has been very good, but the last year it has decayed so much, that I am in a worse situation than you are, I cannot hear any of the common conversation of my family, without calling upon them to repeat in a louder tone.
The presidential election has given me less anxiety than I, myself could have imagined, The next administration will be a troublesome one to whomsoever it falls. And our John has been too much worn to contend much longer with conflicting factions. I call him our John, because when you was at Cul de sac at Paris, he appeared to me to be almost as much your boy as mine, I have often speculated upon the consequences that would have ensued from my takeing your advice, to send him to William and Mary College in Virginia for an Education
As to the decision of your Author, though I wish to see the Book I look upon it as a mere game at push-pin Incision knives will never discover the distinction between matter and spirit, or whether there is any or not, that there is an active principle of power in the Universe is apparent—but in what substance that active principle of power resides, is past our investigation, the faculties of our understanding are not adiquate to penetrate the Universe, let us do our duty which is to do as we would be done by, and that one would think, could not be difficult, if we honestly aim at it.—
Your University is a noble employment in your old Age, and your ardor for its success, does you honour, but I do not approve of your sending to Europe for Tutors, and Professors, I do believe there are sufficient scholars in America to fill your Professorships and Tutorships with more active ingenuity, and independent minds, than you can bring from Europe. The Europeans are all deeply tainted with prejudices both Ecclesiastical, and Temporal which they can never get rid off, they are all infected with Episcopal and Presbyterian Creeds, and confessions of faith, they all believe that great principle, which has produced this boundless Universe. Newtons Universe, and Herschells universe, came down to this little Ball, to be spit-upon by Jews; and untill this awful blasphemy is got rid of, there never will be any liberal science in the world.—
I salute your fire side, with best affection, and best wishes for their health, wealth, and prosperity. / Ever your friend
John Adams